Title: From Benjamin Franklin to Lafayette, 10 November 1779
From: Franklin, Benjamin
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


Dear Sir,
Passy, Nov. 10. 1779.
My Answer to the Questions, contain’d in the Letter You have honour’d me with, must be very short. I can only Say, that I know nothing before [about] the Order you mention, and I now know nothing of the Reasons.— I can therefore give no Opinion having no Materials on which to form it.
A Vessel from North America arrived at Cadiz reports that Count d’Estaing’s fleet arrived off the Capes of Virginia the 14th of September; since which Date we hear nothing of him; and this account seems not very certain.
American News there is none,— but what we see in the English Papers. They talk of Clinton’s going with a Strong force to Charlestown. But possibly D’Estaign’s arrival may prevent that and I hope much good from his Visit to our Coasts. There are four Strokes for him to make, New York Rhodeisland, halifax, and Newfoundland,— if he is really gone there: But perhaps he went to Jamaica.
Gen. Prevost has certainly desired to be recalled, He Complains much of having been neglected; and not furnished with the Reinforcements, and other Aids and Necessaries that he had required, and that had been promised to him. We are in the Way of filling England with discontented Generals and Admirals.
Many many Thanks for your kindness to my Grandson. And may God’s Blessings ever attend you.— With the sincerest Esteem and Affection, I am, Dear Sir, Your most obedient and most humble servant
BF
Mr. Marquis de lafayette.
